Citation Nr: 9921245	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for right leg disability, 
to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for pulmonary fibrosis, to 
include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 1966 
and from December 1966 to October 1969, including service in the 
Republic of Vietnam, and his decorations include the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.  In 
that decision, the RO denied the veteran's application to reopen 
his claim for service connection for multiple sclerosis; in that 
decision, the RO also concluded that the veteran had failed to 
submit new and material evidence sufficient to reopen a claim for 
service connection for right leg disability, which was also 
claimed as secondary to his exposure to Agent Orange during 
service.  In addition, the RO denied service connection for 
pulmonary fibrosis and hypertension; the former disability was 
also claimed as due to exposure to Agent Orange during service.  
The veteran timely appealed these determinations to the Board.  
Thereafter, in a decision dated in December 1994, the RO denied 
service connection for "a bone condition of the legs and feet" 
and for pulmonary fibrosis on the basis that neither disability 
was due to exposure to Agent Orange.

As noted above, in the May 1992 rating decision, the RO indicated 
that the veteran had failed to submit new and material evidence 
to reopen a claim for service connection for right leg 
disability, for which the RO stated service connection had been 
denied in 1976.  Apparently because the RO subsequently realized 
that service connection for this condition had not previously 
been considered, in the June 1992 Statement of the Case (SOC) and 
since that time, the RO has framed the issue as entitlement to 
service connection for a right leg disability on a de novo basis.  
In light of the above, the Board has also characterized the 
veteran's claim on this basis.  Moreover, because the RO 
developed the claim on that basis, the veteran is not prejudiced 
by the Board's de novo consideration of this issue.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board's decision on the veteran's application to reopen his 
claim for service connection for multiple sclerosis, as well as 
his claims for service connection for hypertension and for 
pulmonary fibrosis, is set forth below.  However, the veteran's 
claim of entitlement to service connection for a right leg 
disability is addressed in the REMAND following the ORDER portion 
of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

2.  In an April 1981 rating decision, the RO denied service 
connection for multiple sclerosis on the basis that the 
disability had not been definitively diagnosed.  Although 
notified of that decision and of his appellate rights in a letter 
from the RO dated in April 1981, the veteran did not file an 
appeal.

3.  New evidence relating to the veteran's application to reopen 
his claim for service connection for multiple sclerosis has been 
added to the record since the April 1981 RO decision that is 
relevant and probative, and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  Although there is some conflicting evidence in the record, 
the preponderance of the medical evidence of record indicates 
that the veteran now has multiple sclerosis and that the 
disability had its onset during his active military service.

5.  Although the veteran served during the Vietnam era and was 
stationed in Vietnam, hypertension is not a disorder for which VA 
has established a presumption of service connection due to 
exposure to Agent Orange, and there is otherwise no competent 
medical evidence linking pulmonary fibrosis to any incident of 
service, to include his alleged in-service exposure to chemicals, 
including Agent Orange.

6.  The veteran was not diagnosed as having hypertension until 
many years subsequent to his discharge from active duty, and 
there is no competent medical evidence of a nexus between this 
disability and his period of service.


CONCLUSIONS OF LAW

1.  The RO's April 1981 decision denying service connection for 
multiple sclerosis is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the veteran's 
claim for service connection for multiple sclerosis has been 
submitted; the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for establishing service connection for multiple 
sclerosis have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.102, 3.303 (1998).

4.  The claim of entitlement to service connection for pulmonary 
fibrosis, to include as secondary to Agent Orange exposure, is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  For certain chronic 
diseases, such as multiple sclerosis and hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed period 
following discharge from service, seven years for multiple 
sclerosis and one year for hypertension.  The presumption is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

I.  New and material evidence

The evidence of record at the time of the April 1981 rating 
decision that denied service connection for multiple sclerosis 
consisted of the service medical records; VA examination reports 
dated in March 1976 and January 1980; VA outpatient treatment 
records, dated from June 1976 to May 1980; VA hospitalization 
reports dated in October 1976, May and December 1977, May 1978 
and November 1980; lay statements written by his spouse and by a 
service colleague, each dated in October 1977; a transcript of 
the veteran's testimony at a hearing conducted before a hearing 
officer at the RO in March 1980; a January 1980 private medical 
report; and statements of the veteran.

The service medical records show that in June and July 1962 and 
thereafter in April 1963, the veteran was seen for complaints of 
difficulty with bladder control and for pain and numbness on the 
right side of his face.  In addition, in June, July and October 
1963, the veteran was seen for complaints of dizziness, as well 
as for fatigue, weakness, "tiredness," light-headedness and 
syncope, especially during hot weather.  A service examiner noted 
in October 1963 that the veteran reported that he might be 
suffering from heat stroke.  A physical examination was conducted 
and the service physician reported that the veteran had "no 
evidence of heat stroke of a serious nature."  Due to continuing 
complaints as well as objective observation of "his inability to 
endure sustained physical exertion," the veteran's health 
records were reviewed in October 1963.  A neurological 
examination was ordered, which was conducted later that same 
month.  The impressions of the examiner were that the veteran had 
a neurological problem, not elsewhere classified; malingering; 
and psychosomatic neurologic phenomenon.

A review of the March 1976 VA examination report reveals that it 
contains no findings pertinent to this claim.  The VA hospital 
summary dated in October 1976 reflects that the veteran was 
hospitalized from June 11 to October 4, 1976, primarily for the 
treatment of his service-connected left knee disability.  
However, the report indicates that, during this hospitalization, 
the veteran had "extensive complaints with reference to 
dizziness and arterial problems in his brain" and reflects that 
he was afforded "extensive psychiatric and neurological 
consultations."  In addition, a brain scan was apparently 
performed.  The report, however, does not contain any clinical 
findings or a diagnosis pertinent to this claim.

The veteran was again hospitalized by VA from March 29 to April 
2, 1977.  The report reflects that the veteran complained of 
having vision problems.  In addition, he indicated that he had 
bilateral supraorbital headaches, which he stated he had had 
since suffering from heat stroke while on active duty in 1963.  
The veteran further reported that, during service in 1968, he was 
subjected to a "blast injury."  He indicated that, subsequent 
to that time, he developed intermittent left-sided weakness and 
numbness.  In addition, the veteran said that approximately eight 
months prior to his admission to that facility, he began 
experiencing blurred vision in his right eye, which he stated 
often lasted for up to two days before resolving spontaneously.  
He also reported that approximately nine months prior to this 
admission, he noticed that the vision in his right eye had begun 
to darken, "as if a lamp shade had been pulled down on it."  
Further, he complained of having experienced two episodes of 
syncope approximately nine months earlier.  In addition, the 
veteran's spouse reported that during the previous two weeks she 
had observed that the veteran's right pupil was dilating.  
Although the report reflects that the veteran was transferred to 
another unit in the hospital for "an extensive medical and 
neurological," it only states that he was found to have a 
retinal detachment of the right eye, i.e., no other findings were 
reported.  In April 1977, a sclera bucking procedure was 
performed on his right eye.  

In a lay statements dated in October 1977, the veteran's spouse 
stated that, during their entire marriage, the veteran had 
suffered from constant headaches and visual disturbance.  She 
also indicated that he received treatment at the Northport VA 
Medical Center.  In a separate October 1977 lay statement, a 
service colleague of the veteran reported that the veteran had 
suffered from blurred vision and constant headaches during 
service.  In addition, he indicated that the veteran had 
sustained injuries when "a blast" took place at the camp where 
he was stationed.

The December 1977 VA hospitalization report shows that the 
veteran was hospitalized from December 8 to December 16, 1977.  
During this hospitalization, the veteran reported that he had 
suffered from heat stroke during service in the early 1960s, as 
well as from injuries that he sustained as a result of in-service 
explosion that occurred in 1968.  A CT scan and brain scan were 
performed, and the report reflects that "[t]he entire 
neurological examination normal."  In addition, visual field 
testing of his eyes showed that his left eye was normal but that 
he had a floater in his right eye.  The examiner indicated that 
the veteran was seen by several psychiatrics who indicated that 
the symptom might be secondary to a hysterical reaction.  The 
diagnoses bifrontal headaches of unknown etiology; detached 
retina, right eye; and psychiatric history.

The veteran was again hospitalized by VA from May 25 to May 30, 
1978.  During the hospitalization, left knee surgery was 
performed.  The only pertinent clinical finding noted was that 
the veteran was blind in his right eye.

In a January 1980 private medical report, the veteran's treating 
neurologist, Dr. Y. Thongcharoen, indicated that he had been 
treating the veteran for multiple sclerosis the past two years.  
A copy of this report was received at the RO in March 1980.  In 
the report, the neurologist stated that he had reviewed the 
veteran's service medical records, which he indicated showed that 
he was seen for complaints of dizziness, tiredness, weakness as 
well as frequent falling and passing out.  In addition, he noted 
that a neurological examination that was conducted in October 
1963 was "unremarkable."  He further reported that the veteran 
claimed to have developed heat stroke during service, and that 
his symptoms became more severe during the hot season in the 
Philippines.  The neurologist indicated that the veteran 
continued to suffer from complaints of dizziness, headaches and 
frequent falling.  Significantly, the physician stated, 

I strongly believe that the patient's onset 
of multiple sclerosis occurred while he was 
in the service.  The dizziness and frequent 
falling is one of the earliest symptoms of 
multiple sclerosis.  In addition, the 
clinical history also indicates that the 
patient's symptoms worsened in the hot 
weather or heat[,] which is quite typical 
of multiple sclerosis as well.  Therefore, 
it is my opinion that the onset of this 
disease was incurred during [the veteran's] 
military service and that this condition 
continues to exist.

A VA neuropsychiatric examination was conducted in January 1980; 
a copy of the report was also received at the RO in March 1980.  
During the examination, the veteran complained of having 
permanent blindness in his right eye and impaired vision in his 
left eye.  In addition, he reported that he was initially 
diagnosed as having multiple sclerosis in the late 1970s and that 
he was currently receiving treatment for this disability from a 
private neurologist.  In this regard, he stated that the 
neurologist had prescribed steroids, which he was taking to treat 
the disability.  Subsequent to examination, the veteran was 
diagnosed as having multiple sclerosis with progressive 
blindness, dizzy spells and generalized fatigue.

At his March 1980 hearing, the veteran testified that he was 
originally diagnosed as having multiple sclerosis in the late 
1970s and that he was currently receiving treatment for this 
disability.  In addition, he cited the that portion of the 
January 1980 private medical report in which the neurologist 
opined that his multiple sclerosis had its onset during his 
period of active duty.  In this regard, he stated that, during 
service, he had dizziness, headaches, visual problems and black 
outs, and that he thought he had had heat stroke.  He further 
testified it was suspected that he might have had malaria, but 
that tests conducted during service indicated that he did not 
have that disease.

In addition, VA outpatient treatment records, dated from June 
1976 to May 1980, reflect that the veteran was seen on numerous 
occasions for complaints of dizziness, depression, vertigo, 
paresthesias, blurred vision, headaches, fatigue, weakness in his 
left arm and leg, seizures and "blackouts."  Further, several 
electroencephalograms (EEGs) conducted during this period were 
reported as abnormal.  

The veteran was hospitalized at the Northport VA Medical Center 
from October 29 to November 4, 1980, for a period of observation 
and evaluation, in an effort to determine whether he suffered 
from multiple sclerosis.  A review of the hospital summary 
suggests that the veteran's medical records were not made 
available to the examiners.  However, during the hospitalization, 
the veteran reported a history of having collapsed during service 
in approximately 1962 after a "30 mile hike at high climate 
temperatures."  He stated that a diagnosis of heat stroke was 
made at that time.  In addition, he said that, since that time, 
he had had difficulty walking and standing, had been light-
headed, and that he had suffered from lack of coordination, 
visual blurring, numbness of different body areas, general 
weakness and headaches.  Neurological examination and laboratory 
testing were conducted.  The physician who prepared the report 
summarized his findings by stating, 

Although the symptoms at this time do not 
strongly suggest the presence of multiple 
sclerosis, a weakly positive myelin basic 
protein is in favor of the diagnosis but is 
not diagnostic.  In view of the visual 
evoked response result, the diagnosis of 
[multiple sclerosis] is improbable, but can 
certainly not be ruled out on this basis.  
Final diagnosis is uncertain.  Follow-up of 
the patient to establish the course of the 
disease is suggested.

Finally, in numerous statements, the veteran reiterated the 
contentions he voiced at the March 1980 hearing.  He also stated 
that, prior to being diagnosed as having multiple sclerosis, he 
had always been told that he essentially was "faking" his 
symptoms.  In addition, he argued that service connection for 
multiple sclerosis should also be granted on a presumptive basis.

Based on the above evidence, in an April 1981 determination, the 
RO denied service connection for multiple sclerosis on the ground 
that "multiple sclerosis has not been definitively diagnosed."  
In doing so, the RO neither included the January 1980 private 
neurological report or the January 1980 VA examination report in 
the list of the evidence that was of record, nor did it consider 
the evidence contained in those reports in making its 
determination.  The veteran, however, did not file an appeal.

If a notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  If, 
however, new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 1991).  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines that 
the evidence is new and material, the claim is deemed to have 
been reopened and the claim is evaluated on the basis of all of 
the evidence, both new and old.  See Manio, 1 Vet. App. at 145.  
The two-step analysis involves two questions: (1) Is the newly 
presented evidence "new," that is, not of record at the time of 
the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously disallowed 
claim in order to determine whether a claim must be reopened and 
re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App 
273, 282-83 (1993).  If the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the merits.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).

Pertinent evidence associated with the claims folder since the 
April 1981 decision includes a February 1983 VA hospitalization 
report; VA examination reports dated in January 1992 and in May 
and December 1993; VA outpatient treatment records dated from 
April 1990 to October 1992; and statements of the veteran.

The cited VA hospitalization report shows that the veteran was 
hospitalized from February 17 to February 26, 1983.  Pertinent to 
this claim, the report states that, following his discharge, the 
veteran needed to be followed by the neurology service for his 
multiple sclerosis, indicating that he continued to suffer from 
the disability.  The January 1992 VA examination report and the 
April 1990 to October 1992 VA outpatient treatment records 
reflect complaints and findings which appear to reflect symptoms 
associated with a diagnosis of multiple sclerosis.  In addition, 
during the May 1993 VA "Joints" examination, the veteran 
indicated that he was receiving treatment for multiple sclerosis 
from a private physician.  Moreover, he reported that he had been 
in receipt of disability benefits from the Social Security 
Administration (SSA) since 1976 due to his multiple sclerosis and 
psychiatric disability.  Further, in a December 1993 VA 
"Joints" examination report, the physician stated that the 
veteran "carried a diagnosis of multiple sclerosis."  Finally, 
in his statements, the veteran essentially noted that he suffered 
from many symptoms that have been associated with a diagnosis of 
multiple sclerosis and asserted entitlement to service connection 
for the disability on a presumptive basis.

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration, and 
by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim, especially in light of 
the fact that his claim was denied in April 1981 on the basis of 
that the veteran had not been "definitively diagnosed" as 
having multiple sclerosis and this evidence reflects that he 
suffers from the disability.  Thus, the Board concludes that new 
and material evidence has been added to the record and the 
veteran's claim for service connection for multiple sclerosis is 
reopened.

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that was 
new, and relevant and probative, in the May 1992 rating decision 
on appeal, the RO also referred to the third criterion (formerly 
considered by the Board in accordance with the Court's case law) 
that in order to reopen a claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on the 
merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the United 
States Court of Appeals for the Federal Circuit recently held 
that there was no such legal requirement.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  That notwithstanding, the Board 
finds that applying the correct legal standard without first 
remanding the claim to the RO is not prejudicial to the veteran 
because of the Board's favorable disposition on both the 
reopening and merits determinations, as set forth above and 
below.  See Bernard v. Brown, 4 Vet. App. at 392-94.



II.  Service connection

A.  Multiple sclerosis

As noted above, in an April 1981 rating decision, the RO denied 
service connection for multiple sclerosis on the ground that the 
disability had not been definitively diagnosed.  However, of 
record at that time, and apparently overlooked, was the private 
neurological report prepared by Dr. Thongcharoen, as well as the 
January 1980 VA examination report, both of which were received 
at the RO in March 1980.  Both reports reflect that the veteran 
suffered from multiple sclerosis.  In the private medical report, 
Dr. Thongcharoen indicated that he had been treating the veteran 
for the disability for approximately two years and opined that 
the disability had had its onset during the veteran's period of 
active duty.  Moreover, he reviewed the veteran's service medical 
records and explained the basis for his opinion that the 
veteran's current multiple sclerosis had its onset during his 
period of military service.  In this regard, the Board 
acknowledges that the November 1980 VA hospitalization report 
indicates that the examiner opined that it was "improbable" 
that the veteran had multiple sclerosis.  Significantly, however, 
he did specifically did not rule out the diagnosis, and indeed 
noted that a laboratory finding supported the diagnosis.  
Moreover, he stated that the diagnosis was uncertain and 
suggested that a follow-up of the veteran be conducted to 
establish the course of the disease.  As such, that physician was 
equivocal about the diagnosis, and certainly was not ruling it 
out.  In any event, it appears that, unlike Dr. Thongcharoen, the 
examiner who drafted the report did not have the benefit of 
reviewing any of the veteran's medical records prior to the 
preparation of his report.  Further, the medical evidence dated 
subsequent to the April 1981 indicates that the veteran continues 
to receive treatment for his multiple sclerosis.  In light of the 
foregoing, the Board, resolving all reasonable doubt in the 
veteran's favor, concludes that the preponderance of the medical 
evidence indicates that the veteran has multiple sclerosis and 
that the disability had its onset during his period of active 
duty.  Accordingly, service connection for multiple sclerosis is 
warranted.

As a final point, the Board acknowledges that some pertinent 
evidence identified by the veteran, i.e., SSA records that he 
reports shows that he was awarded disability benefits in 1976, in 
part due to his multiple sclerosis, current private treatment 
records for his multiple sclerosis, as well as the treatment 
records of Dr. Thongcharoen, have not been associated with the 
claims folder.  However, in view of the Board's favorable 
disposition in the current appeal (the establishment of service 
connection for multiple sclerosis), the Board finds that the 
veteran is not prejudiced by its review of the claim on the basis 
of the current record.  See Allday v. Brown, 7 Vet. App. 517, 530 
(1995) (the duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal).

B.  Pulmonary fibrosis and hypertension

With respect to his claims for service connection for pulmonary 
fibrosis and hypertension, the preliminary question to be 
answered is whether the veteran has presented evidence of well-
grounded claims.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence 
of evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, and 
the claim must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and the 
in-service injury or disease.  Epps, 126 F.3d at 1468; see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence that a chronic disease 
subject to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut v. 
Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 Vet.App. 
36, 43 (1993).  

Further, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under he court's case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

1. Pulmonary Fibrosis

In this case, the evidence does not reflect, and the veteran does 
not contend, that he had pulmonary fibrosis in service.  Rather, 
he asserts that he developed such condition secondary to Agent 
Orange exposure.

In the case of a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not exposed 
to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999); Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997).

The numerous VA hospitalization reports, VA examination reports, 
private medical reports and VA outpatient treatment records 
reflect that the veteran currently has pulmonary fibrosis, and 
that he first was diagnosed with such condition in 1992. However, 
pulmonary fibrosis is not among the diseases for which the 
Secretary of Veterans Affairs, under the Authority of the Agent 
Orange Act of 1991, has determined are associated with exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  Therefore, even 
though the veteran is shown to have served in Vietnam, there is 
no basis for a grant of service connection on a presumptive 
basis.  The also is no basis for a grant of service connection 
for pulmonary fibrosis on a direct basis.  Significantly, none of 
the post-service medical records includes a medical opinion 
linking pulmonary fibrosis to any incident of service, to include 
his alleged in-service exposure to chemicals, such as Agent 
Orange.  

In the absence of competent medical evidence to support the 
claim, the claim is not plausible and must be denied as not well 
grounded. 

2. Hypertension

The veteran's service medical records include no complaints, 
findings, or diagnoses of hypertension, to include at discharge.  
The earliest showing that the veteran was diagnosed as having 
hypertension is in a September 1991 VA outpatient treatment 
record.  Although the veteran has subsequently been diagnosed as 
having the disability on numerous occasions, the September 1991 
entry reflects that the hypertension was of "recent" onset.

Thus, hypertension was not shown in service, and, as there is no 
evidence of a diagnosis for many years thereafter,  there is no 
evidence that it was manifest to a compensable degree within one 
year post-service. See 38 C.F.R. §§ 3.307, 3.309.  Significantly, 
moreover, there is no competent medical evidence of a link, or 
nexus between the veteran's current hypertension and his active 
military service.

In the absence of competent medical evidence to support the 
claim, the claim is not plausible and must be denied as not well 
grounded.

3. Conclusion

The Board does not doubt the sincerity of the veteran's belief 
that he currently has pulmonary fibrosis and hypertension that 
are related to his active military service were first manifested 
in service.  However, as a lay person, he does not possess the 
medical training and expertise necessary to render an opinion on 
a medical matter, such as the etiology of a disabiltiy, the 
determinative issue with respect to both claims.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, his lay statements, standing 
alone, cannot serve to well ground the claim.  See Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

  In the absence of competent medical evidence to support the 
claims for service connection for pulmonary fibrosis and 
hypertension, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
Therefore, VA is under no duty to assist the veteran in the 
development of the facts pertinent to that claim, Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), including having the veteran 
undergo a medical examination.  See Yabut v. Brown, 6 Vet. 
App. 79 (1994).  Furthermore, the Board is not aware of the 
existence of any evidence, which, if obtained, would well ground 
either of the claims for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board recognizes that these issues are being disposed of in a 
manner that differs from that employed by the RO.  The RO denied 
the veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court has 
held that when an RO does not specifically address the question 
of whether a claim is well grounded but rather, as here, proceeds 
to adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded analysis.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, the 
Board observes that in the February 1993 Statement of the Case 
(SOC), the RO notified the veteran of the legal requirements to 
submit a well-grounded claim and of the need to submit evidence 
showing that the disability was incurred in or aggravated by 
service.  Thus, the duty to inform the veteran of the evidence 
necessary to complete his application for service connection has 
been met.  38 U.S.C.A. § 5103(a) (West 1991); Franzen v. Brown, 9 
Vet. App. 235 (1996); Robinette, 8 Vet. App. at 77-78.


ORDER

The petition to reopen the claim for service connection for 
multiple sclerosis is granted, and service connection for that 
condition is granted.

In the absence of evidence of well-grounded claims, service 
connection for pulmonary fibrosis and hypertension is denied.

REMAND

Also before the Board is the veteran's claim for service 
connection for a right leg disability.  The service medical 
records show that the veteran sustained a leg injury in 1965.  In 
addition, in a December 1977 statement, he reports that some of 
the records of his treatment for this disability while he served 
in Vietnam have been destroyed at "Camp Monohan ASP" in 1968.  
In any event, he claims that he suffers from a chronic leg 
disability, which he has variously characterized as a right 
ankle, right leg and right knee disability, since that time.  
Further, the Board observes that, during the course of this 
appeal, the RO has used that the term "right leg disability" to 
refer to right ankle, leg and knee pathology.  In this regard, an 
undated addendum prepared by the physician who conducted the 
December 1993 VA "Joints" examination, which was received at 
the RO in July 1994, that examiner opined that the veteran's mild 
patella-femoral arthritis of the right knee might be related to 
the 1965 in-service trauma.  It is unclear to the Board, however, 
whether the physician reviewed the veteran's medical records 
prior to offering that opinion.

As noted above, the record reflects that the veteran served in 
combat while stationed in Vietnam.  In this regard, he argues 
that 38 U.S.C.A. § 1154(b) is applicable to this claim.  Indeed, 
in numerous statements he reports that he sustained multiple 
injuries as a result of an in-service "blast" that took place 
at the camp in Vietnam at which he was stationed.  A review of 
the record reveals that in a September 1976 statement, the 
veteran's brother reported that the veteran had sustained a leg 
injury due to an in-service accident.  He also indicated that, 
subsequent to service, he received treatment from a Dr. 
"Pfantz," and possibly another physician, for this disability.  
These records may contain evidence pertinent to this claim.  In 
addition, in an October 1977 statement, a service colleague of 
the veteran reported that he sustained multiple injuries due to 
an in-service "blast."  As such, in light of the foregoing and 
the veteran's contention that 38 U.S.C.A. § 1154(b) is applicable 
to this claim, on remand, the RO must consider whether the 
veteran has a right leg disability, i.e., a disability of the 
right ankle, leg and/or knee, that is related to his period of 
service, to include a determination as to whether such disability 
result from an injury that was sustained during combat.

Under these circumstances, further medical evaluation of the 
veteran, one which takes into account the records of the 
veteran's prior medical history, is required in order to clarify 
the etiology of any current right ankle, leg or knee disability 
before a decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Accordingly, the Board hereby REMANDS the case to the RO for the 
following actions:

1.  After obtaining authorization from the 
veteran, the RO should obtain any relevant 
outstanding private treatment records, to 
include those of a Dr. "Pfantz," and any 
other source identified by the veteran, as 
well as from any VA medical facility, 
including the VA Medical Center in 
Northport, New York.  The aid of the 
veteran and his representative in securing 
such records should be enlisted, as needed.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature, severity and etiology of all 
orthopedic disorders of the veteran's right 
ankle, knee and leg.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the 
evidence in his claims folder, 
including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner is further requested 
to review the service medical records and 
all pertinent post-service medical records 
and offer an opinion as to whether it is at 
least as likely as not that any diagnosed 
disability of the right ankle, knee or leg 
is related to complaints or findings noted 
during service.  The physician must set 
forth the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.  See 38 C.F.R. § 4.2.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted by 
the record), the RO should review the 
veteran's claim for service connection for 
right leg disability, to include for 
disability of the right ankle, right knee 
and right leg, on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case law.  
The RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be granted 
or denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. West, 
No. 98-2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part 
IV, directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

